Citation Nr: 1210985	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in             Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for various disabilities,              to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VA Medical Center in Topeka, Kansas prior to hospitalization in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from June 1949 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  This transcript has been associated with the file.

The case was brought before the Board in September 2009, at which time the claim was remanded to allow the RO to further assist the Veteran in the development of his claim. In a September 2010 decision the Board denied entitlement to compensation under 38 U.S.C. § 1151. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a Court order,                    the May 2011 Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel was implemented, vacating the September 2009 decision and remanding the case back to the Board. 

In accordance with the Joint Motion for Remand, the Board remanded this case in October 2011 for further specified evidentiary development, which was completed as directed. 
 
The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Board regrets that another remand in required, but finds no other reasonable alternative course of action. Thus far, the RO has fully complied with the Board's October 2011 remand directive for a new VA medical opinion addressing whether the Veteran's claimed disability was actually and proximately the result of negligent or faulty medical care on the part of VA, in this case the alleged failure to timely diagnose and treat a pancreatic abscess in 2007. There is a November 2011 VA medical opinion on file which now squarely addresses the aforementioned question. 

Unfortunately, however, the Board lacks a wholly informed basis upon which to assess the probative value of this medical opinion, as is imperative on review of a competent opinion addressing a determinative medical question. See generally, Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West,            12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22. 30 (1998).
The November 2011 VA opinion is premised, in part, upon the VA outpatient treatment records throughout 2007, leading up to the eventual diagnosis of a pancreatic abscess at a private facility in September 2007.  In particular, the examiner highlighted records from July and August 2007.  A review of the claims file reveals that the August 2007 record is on file whereas the July 2007 record is not.  Thus, it appears that the records that are on file from 2007 are incomplete.  In order for the Board to have an independent basis to evaluate the conclusions offered by the VA examiner, it must have all outstanding records from 2007 on hand. This action requires another remand in the instant case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)



1. The RO/AMC should contact the Topeka Division of the VA Eastern Kansas Healthcare System (HCS) and request complete copies of all treatment records pertaining to the Veteran dated from February 2007 through October 2007 (inclusive of those months).          Then associate all records that are obtained with the claims file.

2. The RO/AMC should then review the contents of the VA records obtained, and provided these records reference additional instances of relevant treatment not specifically mentioned by the November 2011 VA examiner, return this case to VA examiner for a supplemental opinion addressing the original questions posed (i.e., as to whether the claimed additional disability was the result of faulty or negligent medical care on the part of VA).  If the VA examiner is not available please forward the case to an alternative examiner for review and comment.

3. After completion of the foregoing, the RO/AMC should then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the matter on appeal in light of all evidence of record. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



